       Case 1:19-cv-02475-JMF-KNF Document 113 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JUEL ROUNDTREE,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-2475 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
MEDICAL ADMINISTRATOR ROBERTS, et al.,                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The initial pretrial conference scheduled for June 21, 2021, at 4:30 p.m. is hereby
RESCHEDULED to July 1, 2021, at 4:30 p.m. As a reminder, the parties are instructed to
comply with the Court’s pre-conference procedures, including submitting letters as described at
ECF No. 107 no later than the Thursday before the conference. As stated at ECF No. 107, the
conference will be held remotely by teleconference in accordance with Rule 2(A) of the Court’s
Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.) In
accordance with Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, no later than 24 hours before the conference, counsel for Defendants shall send an
email to the Court with a list of those who may speak during the teleconference (including
Plaintiff) and the telephone numbers from which they expect to join the call.

       As a courtesy and to ensure this Order reaches Plaintiff, if Defense counsel is in
possession of either Plaintiff’s phone number or email address, counsel is instructed to promptly
contact Plaintiff and alert him to this change in schedule.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff, who is proceeding
without counsel.

        SO ORDERED.

Dated: June 14, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
